Case 1:19-cr-00168-DCN Document1 Filed 05/15/19 Page 1 of 2

BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY

RAYMOND E. PATRICCO, DISTRICT OF COLUMBIA STATE BAR NO. 454792
ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV U.S. COURTS
800 EAST PARK BOULEVARD, SUITE 600

BOISE, ID 83712-7788 ag YS 2009
TELEPHONE: (208) 334-1211 sree enline
: (208) 334-1413 CLERK, DISTRICT REN —

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

Case No. OR 19-0168-SDCN

INDICTMENT

Plaintiff,

VS.
8 U.S.C. § 1326(a) & (b)

ENRIQUE ANTIMO-JASSO,

 

Defendant.
The Grand Jury charges:
COUNT ONE

Deported Alien Found in the United States
8 U.S.C. § 1326(a) & (b)

On or about May 7, 2019, in the District of Idaho, the defendant, ENRIQUE ANTIMO-
JASSO, an alien, was found in the United States, to wit: Elmore County, Idaho, after having -
been previously removed from the United States to Mexico on or about March 30, 2000, at or

near El Paso, Texas, the said defendant having not obtained the consent of the Secretary of the

INDICTMENT - 1

 
Case 1:19-cr-00168-DCN Document 1 Filed 05/15/19 Page 2 of 2

Department of Homeland Security for reapplication for admission into the United States, in

violation of Title 8, United States Code, Section 1326(a) & (b).

Dated this / 4 day of May, 2019.

A TRUE BILL

/s/ [signature on reverse]

 

FOREPERSON

BART M. DAVIS
‘UNITED STATES ATTORNEY

 

INDICTMENT - 2

 
